Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-3 and 11-13 in the reply filed on 05/06/2021 is acknowledged.  

Status of the Claims
	This Office Action is in response to Applicants reply to the Election/Restriction requirement.  Claims 4-10, and 14-20 have been canceled, and claims 21-23 are newly added.  Claims 1-3, 11-13, and 21-23 are currently pending and being examined in this reply.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 11-13 and 21-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea grouping of Certain Methods of Organizing Human Activity without significantly more. The claims recite “obtain offline code information”; “obtaining a payment amount”; “saving… the offline code information and the payment amount”; and “obtaining a deduction amount… based on the offline code ”’ This judicial exception is not integrated into a practical application because the instant claims are directed to an abstract idea requiring no more than a generic computer to perform generic computer functions. The claims do not present an improvement to technology but rather present claims to an abstract idea requiring no more than a generic computer to perform generic computer functions, the claims do not present a particular machine but rather a generic computer processor performing generic computer functions of calculating and analyzing data, and that no such specific transformation is present in the claims as per the MPEP 2106.05 (c).
A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2105(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
 	The Federal Circuit has held that “whether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “if a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018). 
 	Accordingly, the examiner has searched the claim(s) to determine whether there are any “additional features” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “abstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
 	In the search for inventive concept, the Berkheimer memo describes “an additional element (or combination of elements) is not well-understood, routine or 
	1.	A citation to an express statement in the specification or to a statement made by an application during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer memo at 3-4.

 	In accordance with this guidance, the examiner refers to the following exemplary generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered to be routine, conventional, and well-understood:

Payment Terminal/User Terminal/Server – for storing information, performing method steps such as receiving/sending information, performing calculations, displaying information.  -  
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;


 	In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-13, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over CN 108053205 A to Yun Shang Group (“Yun Shang Group”), in view of Official Notice.

In regards to claims 1, 11, and 21, Yun Shang Group discloses the following limitations:
 A method for processing electronic payment in an offline scenario, the method comprising: at a payment collection terminal, scanning, by the payment collection terminal that is in a first offline state, an offline code generated by a user terminal that is in a second offline state, to obtain offline code information; (Yun Shang Group discloses a system and method of processing an offline code presented by a user on a mobile device by a payment terminal that is also in an offline state, decrypting the code to obtain user, time, and payment information, storing the information for later use, and when able to transition to an online state and connect to server, transfer the collected information to the server to process the payment.  See at least abstract, claims 1-12, and ¶¶ 0061-0072)
obtaining a payment amount; saving, by the payment collection terminal that remains in the first offline state, the offline code information and the payment amount; and (Yun Shang Group discloses a system and method of processing an offline code presented by a user on a mobile device by a payment terminal that is also in an offline state, decrypting the code to obtain user, time, and payment information, storing the information for later use, and when able to transition to an online state and connect to server, transfer the collected information to the server to process the payment.  See at least abstract, claims 1-12, and ¶¶ 0061-0072 “The merchant scans the QR code through the scanning gun and transfers information such as the QR code, merchant information (business number), and product related information (amount, product type code, ticket number, bus line, canteen stall) to the payment system.”; see also ¶ 0034 “After the verification is valid, the scanning code device stores the offline code and other information as scanning records locally”)
after the offline code information and the payment amount are saved, responsive to the payment collection terminal transitioning from the first offline state to an online state, uploading the offline code information and the payment amount to a server, and (Yun Shang Group discloses a system and method of processing an offline code presented by a user on a mobile device by a payment terminal that is also in an offline state, decrypting the code to obtain user, time, and payment information, storing the information for later use, and when able to transition to an online state and connect to server, transfer the collected information to the server to process the payment.  See at least abstract, claims 1-12, and ¶¶ 0061-0072)
Yun Shang Group does not appear to specifically disclose the following limitations:
obtaining a deduction amount provided by the server for payment based on the offline code information and the payment amount.
However, Yun Shang Group does disclose providing the deduction amount to the customer based on the received transaction information through an online process, see at least ¶ 0034 “The process, then the mobile terminal will receive the relevant consumer cash withdrawal information online.” And further the Examiner takes Official Notice that it is old and well known in the art to provide a deduction amount to a customer/merchant based on transaction processing, therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Yun Shang Group the teachings of Official Notice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claims 2, 12, and 22, Yun Shang Group discloses the following limitations:
(Yun Shang Group discloses a system and method of processing an offline code presented by a user on a mobile device by a payment terminal that is also in an offline state, decrypting the code to obtain user, time, and payment information, storing the information for later use, and when able to transition to an online state and connect to server, transfer the collected information to the server to process the payment.  See at least abstract, claims 1-12, and ¶¶ 0061-0072)


In regards to claims 3, 13, and 23, Yun Shang Group discloses the following limitations:
 wherein the uploading the offline code information and the payment amount to the server includes: uploading the collection information to the server. (Yun Shang Group discloses a system and method of processing an offline code presented by a user on a mobile device by a payment terminal that is also in an offline state, decrypting the code to obtain user, time, and payment information, storing the information for later use, and when able to transition to an online state and connect to server, transfer the collected information to the server to process the payment.  See at least abstract, claims 1-12, and ¶¶ 0061-0072)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/A. Hunter Wilder/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        

/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627